Title: From George Washington to Major General Alexander McDougall, 22 April 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Valley Forge 22d April 1778

I am favd with yours of the 13th instant. I am perfectly satisfied with your delay of the enterprise proposed to you, as I am certain it has been founded upon substantial reasons.
Congress having, by their Resolve of the 15th inst., directed Genl Gates to resume the command of the Northern department and to repair forthwith to Fishkill for that purpose; I imagine he will proceed immediately thither. Upon his arrival here, I must desire you to return to this Army and take the command of your division.
As Colo. La Radiere and Colo. Kosiusko will never agree, I think it

will be best to order La Radiere to return, especially as you say Kosiusko is better adapted to the genius and temper of the People.
It is painful to reflect upon the number of valuable Officers who have been obliged to quit the Service on account of the disproportion between their pay and every necessary of life. I do not yet know what Congress will determine as to the new arrangement and provision for the Army, but if the Gentlemen mentioned by you are such as will be an acquisition to the Service, I would wish you to endeavour to persuade them to remain untill they see what Congress will do. If they cannot be prevailed upon to wait till that time, you will see that they are not indebted to their Regiments or to the public and give them discharges. I am Dear Sir Your most obt Servt

Go: Washington

